Guerry, J.
1. J. R. Shadburn on September 16, 1933, caused to be issued before a justice of the peace a dispossessory warrant against J. T. Rowe, and Mrs. J. T. Rowe for the possession of described premises. On September 18, 1933, the parties entered into a written agreement in which the defendants aelcnoioledged that they were tenants of the plaintiff, and that the plaintiff held the property under a warranty deed made to him by J. T. Rowe (one of the defendants) in 1931, that the rent toas in arrears, and that the dispossessory warrant was in the hands of the sheriff for service, and that it was impossible for them at that time to secure a house into which they might move, and they agreed to pay $%5 per month as rent for the same until November 1, 1933, at which time they would vacate the premises and deliver them to the plaintiff, the agreement providing that “in the event said parties fail to vacate the premises on or before said date, it is agreed that said dispossessory warrant shall proceed” and the sheriff “shall be authorized to remove the property of the parties of the second part [defendants] from said premises . . ; the purpose of this agreement being to extend to said parties of the second part additional time to vacate said premises under said proceedings, and it is done as an accommodation *66to them.” At the expiration of this time defendants refused to vacate the premises and filed their counter-affidavit to the dispossessory -warrant. Sold: On the trial of the dispossessory warrant, upon its being made to appear that the plaintiff held under a warranty deed from the defendant, and the agreement above quoted being introduced in evidence, no fraud in the execution of the contract being pleaded or suggested by the evidence, the court properly directed a verdict for the plaintiff.
Decided October 29, 1934.
B. W. White, for plaintiffs in error. A. G. Liles, contra.
2. The assignments of error not covered by the foregoing ruling are thereby rendered harmless.
3. The judge of the superior court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.